FILED
                             NOT FOR PUBLICATION                             OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIANA PIO,                                     No. 12-71487

               Petitioner,                       Agency No. A096-361-993

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Juliana Pio, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the agency’s denial of a motion to reopen, Najmabadi v. Holder, 597
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen to

apply our decisions in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009) and

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010). See Wakkary, 558 F.3d at

1065 (even under disfavored group analysis, petitioner must present some evidence

of individualized risk).

      Further, the BIA did not abuse its discretion in denying Pio’s motion to

reopen, because Pio failed to establish materially changed circumstances in

Indonesia to qualify for an exception to the time limitations for a motion to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (evidence must be

“qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71487